Citation Nr: 1108724	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-24 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of left leg fracture or injury.  

2.  Entitlement to service connection for left arm injury or wound residual.

3.  Entitlement to service connection for psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from October 1965 to September 1969, including service in Vietnam from October 1966 to June 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from multiple September 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has broadened the appeal to include service connection for a psychiatric disorder other than PTSD, based on a judicial precedent holding that a claim for PTSD, where the record reasonably indicates the presence of one or more other psychiatric disabilities, must also be considered as a claim for the other psychiatric disabilities as well.  The Court's rationale, in short, is that the Veteran cannot be held to a medical level of understanding of differences between various psychiatric disorders, so that his claim for the one also must be considered a claim for any other psychiatric disability as well.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).  In this case, the medical record reflects diagnoses including depression and PTSD.  

In November 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO.  A transcript is of record.

The Board notes that in a December 2009 letter the Veteran's representative raised an additional issue of entitlement to service connection for "bilateral feet" as secondary to the Veteran's service-connected diabetes mellitus, type II.  In an accompanying statement, the Veteran informed that he was also claiming entitlement to compensation for increased pain, and thickening and darkening of his toenails, as secondary to his service-connected diabetes.  The Board notes in this regard that the Veteran is already service connected for bilateral lower extremity peripheral neuropathy, as secondary to his diabetes mellitus, and by a September 2010 rating action the RO also granted service connection for bilateral onychomycosis affecting the toes of the feet bilaterally.  To whatever extent not yet addressed by the RO, any implicated issues are referred to the RO for appropriate action.  

The issues of entitlement to service connection for residuals of left arm injury or wound and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

The preponderance of the evidence is against finding that the Veteran has any residuals of an in-service left leg injury or fracture.  


CONCLUSION OF LAW

The criteria for service connection for residuals of left leg fracture or injury are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for residuals of left leg fracture or injury.  A VCAA notice letter was sent in March 2008, prior to the RO's initial adjudication of the claim in September 2008.  This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim.  He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connected benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was afforded a Dingess-type notice in the March 2008 VCAA notice letter.  To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot because the claim for service connection for residuals of left leg fracture or injury is herein denied.

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  It also requested evidence and information about treatment after service, in support of the claim.  The Veteran informed of VA treatment records, and these as well as service treatment and examination records were obtained and associated with the claims file.  

The Veteran was appropriately informed, including by the appealed rating decision and an SOC, of records obtained, and, by implication, of records not obtained.  He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim.

While it is true that additional medical evidence, including VA treatment records and other evidence, were submitted by the Veteran in December 2009 and November 2010, subsequent to the RO's most recent adjudication of the claim in a June 2009 SOC, the Veteran waived RO review that evidence submitted in November 2010 by an accompanying signed waiver.  When the Veteran's representative, in a June 2010 report of contact, also informed of additional treatment records of one Dr. G, the RO in June 2010 obtained treatment records from that source and associated them with the claims file.  These additional treatment records of Dr. G do not speak to the issue of residuals of left leg fracture or injury, and hence present no reasonable possibility of furthering the claim herein adjudicated.  The RO, in its prior adjudication, denied the claim based on an absence of credible evidence of the asserted left leg fracture or injury to support the claim, and the recently obtained evidence does not alter the evidentiary picture with regard to that question of in-service injury.  Thus, the additional evidence added to the record subsequent to the June 2009 SOC and for which a waiver of RO review has not been provided does not materially support the claim for service connection for residuals of left leg fracture or injury so as to present a reasonable possibility of a change in the outcome of the case.  Hence the new evidence does not warrant further RO review in an SSOC.  To do otherwise would constitute unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303 (2010); Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994).

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, because there is no credible evidence of a left leg fracture or injury upon which to base a medical opinion, there is no duty to obtain a VA examination addressing the medical questions underlying the claim for service connection.  38 C.F.R. § 3.159(c)(4); McLendon.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran addressed his claim by statements and testimony, including at his hearing before the undersigned.  There has been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein.

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished.

II.  Claim for Service Connection for Residuals of In-Service
Left Leg Injury or Fracture 

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; where medical expertise is required, lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.   See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).   See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's service treatment records (STRs) are negative for a fracture or other injury to the left leg, although they do show treatment in July 1968 for a chip fracture to the right ankle, and a follow-up in August 1968 noting that the Veteran was in a short-leg cast for six weeks for that injury.  The claims file reflects that the Veteran has already been granted service connection for a right ankle disorder.  

There is no record indicating an injury or residuals of injury to the left leg in service prior to the Veteran's submitted claim in January 2008.  

At his hearing before the undersigned in November 2010, the Veteran testified that he fractured in left leg in 1968 when he and fellow soldiers were struck by mortar fire while engaged in construction.  He asserted that he was seen in sickbay in the battalion camp rather than in a MASH unit, and was casted above the knee, returning home in a cast after his first tour.  He asserted that as a result he periodically loses the support of the left leg, with the effect lasting anywhere from seconds to minutes.  He testified that this effect of the fracture was present ever since the fracture.  He added that he always carried a cane because he never knew when he would have one of those episodes.  At the hearing he appeared to skirt the question of whether he had sought medical attention for the condition, contending that doctors could not treat what they could not see.  

The Veteran and his representative at the hearing asserted that there might be a newsreel they might be able to obtain and submit from the Veteran's return to the United States from Vietnam, showing him a cast on the left leg, and if they could obtain that they would submit it.  The undersigned agreed to keep the file open to afford the opportunity to submit that evidence, but it has not been submitted.  

Although the Veteran is competent to testify to events and treatment including those occurring in service, the Board may evaluate the credibility of the Veteran's assertions.  As discussed in some detail in the remand, below, the Veteran was afforded a VA psychiatric examination for compensation purposes in August 2008, nd that examiner concluded, including based on false statements of the Veteran (including his assertion of having done four tours in Vietnam versus Service Department confirmation of less than one year in Vietnam, his assertion of severely impaired memory versus demonstrated short- and long-term memory reasonably intact, and a "decisively invalid profile" upon MMPI2 testing) that the Veteran was malingering rather than suffering from any Axis I psychiatric disorder. 

The Veteran notably also made a false statement to his treating psychiatrist, as documented in that psychiatrist's September 30, 2010, treatment evaluation report, with the Veteran's assertions to her of stressors during the Tet Offensive, whereas the Veteran was in Vietnam from October 1966 to June 1967, and the Tet Offensive was from January to February of 1968.  These documented inaccuracies and/or falsehoods on the part of the Veteran, taken together, serve to lead the Board to conclude that the Veteran's credibility is effectively extinguished for purposes of the Board's adjudication, and his statements cannot be relied upon, particularly where, as here, there is no corroboration of any left leg injury within the STRs, and no record of any residuals of any such injury for decades after service.  

In general, a veteran who is a former participant in combat is entitled to have his statements as to injuries he sustained in the combat setting accepted, under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  There is some degree of lack of clarity in this case as to whether the Veteran, during his Navy service, engaged in combat with the enemy and whether his claimed left leg fracture or injury is asserted to have occurred in a combat situation.  However, for the Veteran's statements or other lay statements to be accepted for the purpose of their acceptance as proof of the occurrence of the alleged injury without official corroboration, the statements must be "satisfactory" and "consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in service, and, to that end, [VA] shall resolve every reasonable doubt in favor of the veteran."  Id.  In this instance, however, the Board does not find the Veteran's statements to be "satisfactory" precisely because his assertions in support of his claims are herein found lacking in credibility.  The Board does not find "reasonable doubt" to exist in this case.  Rather, the Board finds substantial disbelief of the Veteran that cannot be here suspended in the absence of concrete evidence corroborating his assertions of in-service incurrence of left leg fracture or injury.
 
Accordingly, with all credible evidence entirely against the Veteran having fractured or otherwise suffered substantial or chronic or permanent injury to his left leg in service, the Board finds the preponderance of the evidence against the claim for service connection for residuals of a left leg fracture.  38 C.F.R. § 3.303.  The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of an in-service left leg injury or fracture is denied.


REMAND

The Veteran's treatment records reflect diagnoses of both PTSD and depression.  Development of his claim more broadly as one seeking service connection for a psychiatric disorder, to include diagnosed depression and PTSD, is accordingly required.  See Clemons, supra.  Also, upon remand, VCAA notice is required as to a broader psychiatric disorder claim.  See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

A grant of service connection for PTSD generally requires medical evidence establishing a diagnosis of the condition, and credible supporting evidence that the claimed in-service stressor actually occurred, as well as a link, established by the medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App 128 (1997).  However, 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  The new criteria for the stressor element to support a claim for PTSD may thus allow for the Veteran's claim to be supported by stressor assertions without independent corroboration. 

Upon VA psychiatric examination in August 2008, the examiner noted a significant discrepancy between very low scores on neuropsychological testing on the one hand, and on the other both the Veteran's presentation upon psychiatric evaluation and his degree of lifetime achievement, including a degree in mechanical engineering and a careers in technology fields.  

The August 2008 VA examiner also noted that the Veteran asserted that he had been laid off from work as a truck driver in March 2008 reportedly due to multiple medical problems including neuropathy as a complication of diabetes mellitus, and a kidney stone.  The Veteran had no history of psychiatric treatment prior to March 2008.  However, he complained of daily flashbacks and nightmares due to "triggers," survivor guilt related to friends who were killed, anger and rage episodes, crying spells, and difficulty calming down.  He reported having these symptoms over a ten-year duration, with increased symptoms following his unemployment.  The Veteran complained of further symptoms including loss of memory and not sleeping "at all."  

The August 2008 VA examiner also noted false or implausible statements by the Veteran, including his assertion of four tours of duty in Vietnam (his service record reflects service in the Vietnam theater from October 1966 to June 1967, serving in the Navy).  The examiner also noted that the Veteran's contention that his memory was "shot" was inconsistent with his presentation displaying "reasonably coherent memory" for both recent and remote events.  The Board cannot discern whether the Veteran's other assertions are also false, including of a post-service history of careers in several technical fields, such as working as a test pilot, testing night scopes, and performing research on the human genome project, with reportedly lucrative deals in the course of these employments investing in company stock.  Such a history appears inconsistent with the Veteran's self-reported history of most recently working in 2008 as a truck driver.  He also asserted that he was in "Hell's Angels" at a high level but "wanted out."  It is sufficient at present for the Board to note that a plausible post-service life narrative appears not to be represented in the descriptions provided by the Veteran.  

At the August 2008 examination, the Veteran reported significant difficulty with anger, including a recent assault on a neighborhood teenager when the youth insulted him, reportedly leading him to a PSTD residential treatment program in July 2008.  Noted recent PTSD treatment evaluation diagnoses included major depression and PTSD, with stressors reportedly both in an abusive childhood and in Vietnam.  Psychological testing for treatment purposes also led to an assessment of a cognitive disorder, not otherwise specified.  The VA examiner in August 2008 took issue with the assessments within those treatment records.

The August 2008 VA examiner noted that the Veteran was administered the 
MMPI-II test for the examination, and that the results were "decisively invalid."  The examiner further noted that the Veteran used a lot of profanity and shouted very close to the examiner's face at the beginning of the interview "in a clear attempt to intimidate the examiner."  The examiner also noted that the Veteran wore "'Hells Angels' type tattoos on both arms."  The examiner observed the Veteran's outward displays of emotions, including anger and tears during the interview, and concluded that this was "designed for impact" on the examiner.  The Veteran also displayed a sense of entitlement, asking, "What are you going to do for me today?"  

The August 2008 VA examiner assessed that while the medical record contained multiple diagnoses of PTSD, major depression, and cognitive disorder not otherwise specified, the MMPI-2 test results informed against making diagnoses of mental illness and associated disability.  Rather, the examiner concluded that the appropriate Axis I diagnosis (or non-diagnosis) was malingering, with an Axis II diagnosis of personality disorder not otherwise specified.  To support these conclusions, the examiner noted that the Veteran's asserted symptoms as presented did not conform to symptoms of psychiatric disability, or otherwise were not adequate to meet the criteria for psychiatric disabilities.  The examiner concluded that the symptom criteria for a diagnosis of PTSD were not "unambiguously" identified by the Veteran.  Rather, the Veteran failed to assert flashbacks despite having done so upon prior psychiatric evaluation, he provided no detail concerning his asserted sleep disorder despite probing by the examiner, and his asserted visual hallucination did not "conform to a recognizable mental disorder."  (The examiner noted that this asserted visual hallucination consisted of a Viet Cong soldier, with the Veteran providing a narrative of having been shot by this soldier when he emerged from a helicopter and fell to the ground, but then beating the soldier with his rifle and then shooting him.)

The Veteran in November 2010 submitted treatment records by a psychiatrist, apparently at the Sheridan VA Mental Center.  (Although this care facility is not identified on the medical records submitted, the named treating psychiatrist works at that facility, and the VA examiner in August 2008 noted that the Veteran was receiving care at that facility.)  These treatment records contain two mental health evaluations of the Veteran, both dated in September 2010, with the later one being more thorough.  The later evaluation, dated September 30, 2010, is notable for its exceeding level of detail, its extensive quoting of the Veteran including his profanity, and its extensive projecting or voicing of the Veteran's viewpoint, rather than appearing to objectively evaluate the Veteran including based on past records.  The non-objective tone is evident in such passages as the following: "Avoiding thoughts/feelings/conversations:  persistent and long term, even his mental health providers have not understood what his experiences in [Vietnam] were, I still am learning more from him" and "Irritability/outbursts of anger:  well documented in medical records even at SVAMC, he was placed on a hold on the inpatient psychiatric unit about a year ago because staff thought he threatened someone in a fit of anger; the problem has compromised the ability of mental health professionals to understand this patient."  Both these passages evidence the treating psychiatrist choosing the Veteran's side as against the medical record and the viewpoints of other care providers.  The psychiatrist also erroneously accepted the Veteran's narratives concerning his Vietnam experiences, noting in her assessment that the Veteran's PTSD was related to "being in Vietnam, esp[ecially] during the Tet Offensive."  The Service Department confirmed in April 2008 that the Veteran served in Vietnam from October 1966 to June 1967, not during the Tet Offensive which was from January to February of 1968, or during the "mini-Tet" in May and August of 1968. 

This treating psychologist's relied-upon false narrative of stressors related to experiences during the Tet Offensive are entirely consistent with the false narrative of four tours in Vietnam documented by the August 2008 VA examiner, as well as with the other questionable narratives presented in the August 2008 examination report, as noted supra, including of impaired memory and of a technologically accomplished professional driving a truck for a living.  They appear all of a piece as false narratives provided by a claimant whose historical statements and assertions of current symptoms are entirely lacking in credibility.  This is also consistent with the Veteran's "decisively invalid profile" upon MMPI-2 testing in August 2008.   This is further consistent with the threatening posturing and apparently manipulative emotional displays at the August 2008 VA examination.  It is also consistent with the Veteran's history of not seeking medical assistance related to his asserted PTSD until he reportedly became disabled and unable to work due to other causes, whereupon he sought VA benefits for his asserted PTSD.  

In short, these false narratives and inconsistencies lead the Board to find the objective evidence currently against the presence of PTSD in the Veteran, with the weight of the evidence against treatment assessments of PTSD which relied upon erroneous factual predicates and instead favoring the August 2008 VA examiner's conclusion of malingering.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The objective evidence further suggests that the treating VA psychiatrist whose treatment evaluations in September 2010 were submitted in November 2010 in furtherance of the claim failed to objectively evaluate the Veteran, instead effectively serving as an advocate, thereby rendering those evaluations essentially worthless as medical evaluations for purposes of the Board's adjudication.    

Nonetheless, the Veteran's November 2010 submission of records, including treatment evaluations in September 2010, indicates the existence of relevant records of treatment at the VA Medical Center, most likely including records of treatment at the VA Mental Health Rehabilitation Program, in Sheridan, Wyoming.  The most recent records from that facility, besides the few records submitted by the Veteran in November 2010, are dated in March 2009.  More recent records from this facility are likely to be relevant to the PTSD claim, and must be obtained in furtherance of the claim prior to Board adjudication.  Medical records concerning a veteran which are in the VA's possession at the time a determination is made about his or her claim will be considered to be evidence which was in the record before the adjudicators at the time of the final decision, regardless of whether such records were actually before the adjudicators.   See Bell v. Derwinski, 2 Vet. App. 611 (1992), Damrel v. Brown, 6 Vet. App. 242 (1992).  Remand is thus required to obtain those records, and for RO or AMC review of the claim prior to Board adjudication.  

However, in light of the VA examination in August 2008 which the Board judges to be entirely adequate and sufficient, when considered together with the balance of the record, for the Board's adjudication, the Board does not believe that an additional VA examination addressing the claim for service connection for PTSD is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided).  In addition, the Board does not find sufficient evidence of a link between service and any current psychiatric disorder other than PTSD to warrant an additional VA examination addressing questions of etiology as related to service for depression or any other psychiatric disorder other than PTSD.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, by not only addressing PTSD but also addressing the presence of other psychiatric disability in the negative and adequately explaining those conclusions, the August 2008 VA examiner reasonably fulfilled any VA examination requirements associated with a claim for service connection for any psychiatric disabilities.  Barr.  

Remand of the Veteran's claim for service connection for residuals of left arm injury or wounding is also warranted, based on a May 1967 service treatment record showing treatment removing a piece of metal from the left elbow, and the Veteran's current contention of residuals of that injury, which injury he characterized in a February 2009 statement as a bullet that entered his arm.  The Veteran should be afforded a VA examination to ascertain whether he has any residuals of injury or wounding sustained in service as associated with the documented removal of a piece of metal in May 1967.  



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, including PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  Advise him of the bases of claim for psychiatric disorders other than PTSD.  This notice should also reflect recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The VCAA letter should also address the Veteran's left arm disorder claim, asking him to provide any additional evidence or information regarding his claim for service connection for a left arm disorder.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  Obtain and associate with the claims file all as yet unobtained records of treatment at the VA Medical Center in Sheridan, Wyoming, inclusive of records if treatment at the VA Mental Health Rehabilitation Program in Sheridan, Wyoming.  

3.  Thereafter, afford the Veteran an appropriate VA neurological examination, addressing the nature and etiology of any current left arm disorder related to an in-service injury for which he was treated in May 1967 with removal of a piece of metal from the soft tissue overlaying the left elbow.  All clinical findings should be reported in detail.  The claims folder including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted.  The examiner should do the following:  

a.  Review the multiple-volume claims file, including a copy of this Remand and the Veteran's service treatment records.  Note the service treatment record dated May 22, 1967, documenting removal of a piece of metal from the soft tissue overlaying the left elbow.  Conduct an examination informed by the record, including as informed by current and past assertions of the Veteran, past independent evidence (whether contradicting or confirming his assertions), and any other evidence deemed pertinent. 

b.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  In this regard, the examiner should note that questions concerning the Veteran's credibility are at issue, and the examiner should explicitly note any such questions, either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings.  The examiner should review the Board's decision accompanying this remand, which addresses the claim of entitlement to service connection for residuals of left leg fracture or injury, to inform of evidence of lack of credibility of the Veteran.  To the extent the examiner finds the Veteran's assertions concerning his claimed left arm disorder not credible, the examiner should not rely on any such assertions in formulating his or her medical assessments and opinions.   The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed left arm disorder, and should state the bases of those conclusions. 

c.  The examiner should then provide an evaluation of the nature and severity of any and all current left arm disorders.  For left arm disorder diagnosed, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed as a result of the fragment wound in service associated with the removal of a piece of metal from the soft tissue overlaying the Veteran's left elbow in service on May 22, 1967, as reflected in the service treatment records, or whether the disorder is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the diagnosed left arm disorder is unlikely (i.e., less than a 50-50 probability).  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation why this is so.

4.  Readjudicate the remanded claims de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


